          Case 1:19-cv-10497-JMF Document 161 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
FAT BRANDS, INC.,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-CV-10497 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
PPMT CAPITAL ADVISORS, LTD., et al.,                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On January 5, 2021 the Court granted the motions to dismiss filed by Defendants SJ

Global Investments Worldwide, Ltd., SJ Global Investments, Ltd., Peter Samuel, Neil Walsh,

Kristina Fields, and Mickey Edison (collectively, the “SJ Global Defendants”) and Defendant

Wesley Ramjeet. See FAT Brands, Inc. v. PPMT Capital Advisors, Ltd., No. 19-CV-10497

(JMF), 2021 WL 37709 (S.D.N.Y. Jan. 5, 2021) (ECF No. 154). Plaintiff’s claims against

Defendants PPMT Capital Advisors, Ltd., Royal Gulf Capital Corporation, and Karl Douglas

remain pending. Plaintiff now moves for entry of final judgment against the SJ Global

Defendants and Ramjeet. ECF No. 160. Any opposition to Plaintiff’s motion shall be filed no

later than February 4, 2021. Any reply shall be filed no later than February 11, 2021.

        Counsel for the SJ Global Defendants (“SJ Global Counsel”) moved to withdraw from

representing the SJ Global Defendants on December 14, 2020. ECF No. 149. That motion was

denied as moot by the Court in its Opinion and Order granting the motions to dismiss. FAT

Brands, 2021 WL 37709, at *14. In light of that, and notwithstanding SJ Global Counsel’s letter

dated January 19, 2021 purporting that they no longer represent the SJ Global Defendants, ECF
         Case 1:19-cv-10497-JMF Document 161 Filed 01/22/21 Page 2 of 2




No. 159, the Court is of the view that SJ Global Counsel remains counsel of record for the SJ

Global Defendants until entry of final judgment or approval of any motion to withdraw in

accordance with Local Rule 1.4. Cf. Wilson v. Pasquale’s DaMarino’s Inc., No. 10-CV-2709

(PGG), 2018 WL 4761574, at *8 (S.D.N.Y. Sept. 30, 2018) (“It is generally said of the attorney-

client relationship that when an attorney is retained to conduct a legal proceeding, he enters into

an entire contract to conduct the proceeding to a conclusion . . . . Full availability of legal

counsel requires . . . that lawyers who undertake representation complete the work involved.”

(internal quotation marks and alterations omitted)); Vitale v. City Const. Mgmt. Co., 568

N.Y.S.2d 399, 400 (App. Div. 1991) (noting, on motion to restore to trial calendar, that “prior

counsel remained plaintiff’s counsel of record” absent formal withdrawal where plaintiff’s

claims had been dismissed). If SJ Global Counsel believes otherwise — that is, if SJ Global

Counsel believe that they were entitled to terminate their representation, and thus withdraw,

without leave of Court — they shall file a letter demonstrating why they are no longer counsel of

record for the SJ Global Defendants no later than January 29, 2021.


       SO ORDERED.

Dated: January 22, 2021                               __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
